Citation Nr: 1621653	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for hepatitis C.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for a neurological disorder.

5.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a psychiatric disorder.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Navy from June 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah.  

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The record was held open for 90 days to allow the Veteran the opportunity to submit additional evidence.  However, no additional evidence has been received from either the Veteran or his representative.  

Other than the issue of entitlement to service connection for tinnitus, the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In August 2004, December 2004, and April 2005 rating decisions, the RO denied service connection for hepatitis C.  New and material evidence was not received within the one year appeal period of the April 2005 rating decision and the Veteran did not appeal the decisions.

2.  The evidence received since the April 2005 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2. Evidence received since the April 2005 rating decision is new and material with regard to the claim of entitlement to service connection for hepatitis C; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In August 2004, December 2004, and April 2005 rating decisions, the RO denied service connection for hepatitis C because the evidence did not show any complaints, treatment, or risk factors during active service, and thus there was no link to service.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decisions.  Therefore, the 2005 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the April 2005 rating decision is both new and material to the claim.  Such evidence includes the Veteran's assertion that his hepatitis C is related to air gun inoculations during service.  This new theory of entitlement, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened and will be considered on the merits. 


ORDER

The claim for service connection for hepatitis C is reopened.


REMAND

A review of the record indicates that further development is needed to satisfy VA's duty to assist as pertinent VA treatment records appear to be outstanding.  In his May 2014 substantive appeal, the Veteran reports that he first began receiving VA mental health services in 1977 or 1978, but did not state at which VA facility he sought such treatment.  See VA Form 9 and accompanying attachments, dated May 12, 2014.  The earliest records of VA treatment in the claims file are dated in 2003, more than 25 years after his discharge from active duty in 1977.  The Veteran should be asked to identify the VA facility(ies) at which he was treated and the approximate dates of treatment so the records can be obtained.  

More recently the Veteran has also identified the existence of medical records from the LA Tuna Federal Prison in El Paso, Texas.  See VA Form 21-4138 dated May 3, 2016.  Since these records may be pertinent to his claims, and the Veteran's intent is to have them submitted for review, efforts should be made to obtain them as well.

The Board cannot adjudicate the claims based on an incomplete record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent); Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.). 

Finally, the Board finds that an examination is warranted regarding the Veteran's hepatitis C.  VA's duty to assist requires providing the Veteran an examination where the evidence is not sufficient to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, hepatitis C is diagnosed and the Veteran alleged at his hearing that it was due to shots from pneumatic air guns during service.  VA has conceded that infection via immunizations with a jet air gun injector is biologically possible.  See VA Adjudication Procedures Manual, M21-2, Part III, Subpart iv, Chapter 4, Section I 2.d.  Accordingly, an opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete clinical records of all VA psychiatric evaluations and/or treatment the Veteran has received since his discharge from service in May 1977.  Request that he identify the VA facility or facilities at which he received treatment in 1977 or 1978, as referenced in his May 2016 substantive appeal and at the Board hearing.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file (along with the reason for their unavailability).  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and request that he provide further information regarding his period of confinement in a correctional facility.  In particular, he should be asked to identify the ranges of dates, and to indicate whether this was all served at the La Tuna Federal Correctional Institution (FCI) in El Paso, or whether he served time at some other facility or facilities which might have medical records relevant to his claims.  The Veteran should also be asked to provide authorization and release forms for any such medical records.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3.  After obtaining any identified and outstanding records, afford the Veteran a VA examination as to the nature and etiology of the Veteran's hepatitis C.  The entire claims file should be made available to and be reviewed by the examiner.  The examiner must elicit a full history from the Veteran regarding all risk factors and exposures.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C is causally or etiologically related to his period of service. 

In rendering this opinion, the examiner must address the following: 1) any risk factors both in-service and post-service and the likelihood of hepatitis C infection due to each risk factor; 2) the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations; and 3) VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


